DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 5-7, 16-27, 29-31 are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,014,144 to Hein et al. (“Hein”) in view of U.S. Patent No. 6,092,360 to Hoag et al. (“Hoag”).
Regarding claim 1, Hein teaches an aircraft (14), comprising a fuselage (FIG. 1; Col. 1, lines 26-29; Col. 3, lines 5-17) including a pressurized internal volume, a tail section, and a compartment (12) configured to house refueling apparatus (FIGS. 1 and 2), and an Auxiliary Power Unit (APU) (10) mounted in the compartment (FIGS. 1 and 2; Col. 3, lines 5-17); wherein the compartment includes a hose trough (FIG. 2, showing hose trough extending leftward from (17)) that extends aft to an aperture in a skin of an underside of the fuselage (FIGS. 1 and 2), and an exhaust duct of the APU extends through the hose trough to the aperture (FIGS. 1 and 2; Col. 1, lines 26-29; Col. 3, lines 5-17). 
Hein does not explicitly teach the compartment is disposed in the pressurized internal volume and sealed off from the pressurized internal volume, the compartment is disposed forward of the tail section.
Hoag (in the embodiment shown in FIGS. 2-3) teaches an aircraft, comprising an APU mounted in a compartment (20), wherein the compartment is disposed in the pressurized internal volume (22) and sealed off from the pressurized internal volume (Col. 4, lines 4-7; Col. 4, line 66 to Col. 5, line 18; FIGS. 2-3), the compartment is disposed forward of the tail section (Col. 5, lines 1-7, teaching that the compartment is disposed in the fuselage; see also FIGS. 2-3, showing compartment (20) is forward of bulkhead (58)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Hein such that the compartment is disposed in the pressurized internal volume and sealed off from the pressurized internal volume, the compartment is disposed forward of the tail section, as taught by Hoag, in order to improve spatial efficiency. 
Regarding claim 5, the combination of Hein and Hoag teaches wherein the compartment has an inlet cover (Hein at Abstract; FIG. 2).
Regarding claim 6, the combination of Hein and Hoag teaches wherein the fuselage has a wing section and a tail section, the compartment being located between the wing section and the tail section (Hoag at FIGS. 2-3; Col. 5, lines 1-7).
Regarding claim 7, the combination of Hein and Hoag teaches wherein the compartment has a fore-chamber connected to the hose trough, the fore-chamber being larger than the hose trough (Hein at FIG. 2).
Claims 2, 22 are rejected under 35 U.S.C. 103 as obvious over Hein in view of Hoag as applied to claim 1 above, and further in view of U.S. Publication No. 2016/0152344 to Palomares Mora (“Palomares Mora”). Claims 16-20, 23-27, and 29-31 are rejected under 35 U.S.C. 103 as being obvious over Hein in view of Hoag and Palomares Mora.
Regarding claim 2, the combination of Hein and Hoag teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein the compartment maintains an air pressure substantially equal to the air pressure external to the fuselage.
Palomares Mora teaches an aircraft, comprising a fuselage including a compartment (1) configured to house refueling apparatus, and an APU (2) housed in the compartment, wherein the compartment maintains an air pressure substantially equal to the air pressure external to the fuselage (FIG. 1; ¶¶ [0035], [0036], teaching the compartment is sealed air tight from the remainder of the fuselage via firewall (13), and teaching the compartment receives air from external the fuselage via conduit (9); see also applicant’s specification at pg. 3, lines 15-23, saying that the claim language “wherein the compartment maintains an air pressure substantially equal to the air pressure external to the fuselage” means that the compartment is sealed off from the remainder of the fuselage and the compartment is in fluid communication with the exterior of the fuselage).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Hein and Hoag combination such that the compartment maintains an air pressure substantially equal to the air pressure external to the fuselage, as taught by Palomares Mora, in order to provide cooling air to the APU compartment and thus help maintain an acceptable air temperature (see, e.g., Palomares Mora at ¶ [0036]).
Regarding claim 22, the combination of Hein and Hoag teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein the compartment maintains fluid communication with the external to the fuselage.
Palomares Mora teaches an aircraft, comprising a fuselage including a compartment (1) configured to house refueling apparatus, and an APU (2) housed in the compartment, wherein the compartment maintains fluid communication with the external to the fuselage (FIG. 1; ¶¶ [0035], [0036], teaching the compartment is sealed air tight from the remainder of the fuselage via firewall (13), and teaching the compartment receives air from external the fuselage via conduit (9); see also applicant’s specification at pg. 3, lines 15-23, saying that the claim language “wherein the compartment maintains an air pressure substantially equal to the air pressure external to the fuselage” means that the compartment is sealed off from the remainder of the fuselage and the compartment is in fluid communication with the exterior of the fuselage).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Hein and Hoag combination such that the compartment maintains fluid communication with the external to the fuselage, as taught by Palomares Mora, in order to provide cooling air to the APU compartment and thus help maintain an acceptable air temperature (see, e.g., Palomares Mora at ¶ [0036]).
Regarding claim 16, Hein teaches an aircraft (14), comprising a fuselage (FIG. 1; Col. 1, lines 26-29; Col. 3, lines 5-17) including a pressurized internal volume (FIGS. 1 and 2) and an internal compartment (12); and an Auxiliary Power Unit (APU) (10) mounted in the compartment (FIGS. 1 and 2; Col. 3, lines 5-17); wherein the internal compartment is defined between a plurality of reinforced wall sections and a skin of the fuselage, and the reinforced wall sections include a plurality of reinforcing ribs (FIGS. 1 and 2; Col. 3, lines 5-17).
Hein does not explicitly teach the compartment is disposed in the pressurized internal volume, the internal compartment defined by a plurality of reinforced planar wall sections, and the internal compartment includes a main body portion that is rectangular in cross-section as taken perpendicular to a centerline of the aircraft.
Hoag (in the embodiment shown in FIGS. 2-3) teaches an aircraft, comprising an APU mounted in a compartment (20), wherein the compartment is disposed in the pressurized internal volume (22; FIGS. 2-3; Col. 4, lines 4-7; Col. 4, line 66 to Col. 5, line 18). Hoag also teaches the internal compartment defined by a plurality of reinforced planar wall sections, and the internal compartment includes a main body portion that is rectangular in cross-section as taken perpendicular to a centerline of the aircraft (FIGS. 2-3; note: “rectangular” is interpreted in light of applicant’s disclosure, which says that it is “generally rectangular in cross-section, as allowed y the contour of the skin 120.” Applicant’s specification at pg. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Hein such that the compartment is disposed in the pressurized internal volume, and wherein the internal compartment includes planar wall sections and a generally rectangular cross-section, as taught by Hoag, in order to improve spatial efficiency. 
The combination of Hein and Hoag does not explicitly teach wherein the compartment maintains substantially the same pressure as the pressure external to the fuselage.
Palomares Mora teaches an aircraft, comprising a fuselage including a compartment (1) configured to house refueling apparatus, and an APU (2) housed in the compartment, wherein the compartment maintains an air pressure substantially equal to the air pressure external to the fuselage (FIG. 1; ¶¶ [0035], [0036], teaching the compartment is sealed air tight from the remainder of the fuselage via firewall (13), and teaching the compartment receives air from external the fuselage via conduit (9); see also applicant’s specification at pg. 3, lines 15-23, saying that the claim language “wherein the compartment maintains an air pressure substantially equal to the air pressure external to the fuselage” means that the compartment is sealed off from the remainder of the fuselage and the compartment is in fluid communication with the exterior of the fuselage).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Hein and Hoag combination such that the compartment maintains an air pressure substantially equal to the air pressure external to the fuselage, as taught by Palomares Mora, in order to provide cooling air to the APU compartment and thus help maintain an acceptable air temperature (see, e.g., Palomares Mora at ¶ [0036]).
Regarding claim 17, the combination of Hein, Hoag, and Palomares Mora teaches wherein the internal compartment is disposed adjacent an underside of the fuselage (Hein at FIGS. 1 and 2).
Regarding claim 18, the combination of Hein, Hoag, and Palomares Mora teaches wherein the plurality of reinforced wall sections form a main body portion and a tapered portion, with the tapered portion extending aft from the main body portion (Hein at FIGS. 1 and 2).
Regarding claim 19, the combination of Hein, Hoag, and Palomares Mora teaches wherein an engine of the APU is mounted in the main body portion and an exhaust duct of the APU is mounted in the tapered portion (Hein at FIGS. 1 and 2; Col. 1, lines 26-29; Col. 3, lines 5-17).
Regarding claim 20, the combination of Hein, Hoag, and Palomares Mora teaches wherein the fuselage has a tail section and the internal compartment is disposed forward of the tail section (Hein at FIG. 1).
Regarding claim 23, the combination of Hein, Hoag, and Palomares Mora teaches wherein the APU is suspended from an upper reinforced wall section of the interior compartment (Hein at FIG. 2).
Regarding claim 24, the combination of Hein, Hoag, and Palomares Mora teaches wherein the plurality of reinforcing ribs include ribs extending perpendicular to the centerline of the aircraft, and ribs extending parallel to the centerline of the aircraft (Hein at FIG. 2).
In case it is argued that the combination of Hein, Hoag, and Palomares Mora does not explicitly teach this claim feature, then it is well settled that substituting one equivalent component for another is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular component was significant. MPEP at 2144.06, citing Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980). In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Hein, Hoag, and Palomares Mora combination such that the ribs include ribs extending fore-to-aft, in order to further strengthen the compartment. 
Regarding claim 25, the combination of Hein, Hoag, and Palomares Mora teaches wherein the plurality of reinforced wall sections include an electrical access point to allow electrical connection of the APU to an electric grid of the aircraft, and to maintain the pressure of the compartment (Hein at FIGS. 1 and 2).
Regarding claim 26, Hein teaches an aircraft (14) comprising a fuselage having an underside (FIG. 1), a compartment (12) in the fuselage, defined between a plurality of reinforced walls and a skin of the underside of the fuselage (FIGS. 1 and 2); a first aperture through the skin of the underside of the fuselage, into the compartment, a second aperture through the skin of the underside of the fuselage, into the compartment, the second aperture being aft of the first aperture (FIG. 1), and an APU (10) mounted in the compartment, having an air intake extending through the first aperture and an exhaust extending to the second aperture (FIGS. 1 and 2; Col. 1, lines 26-29; Col. 3, lines 5-17).
Hein does not explicitly teach the compartment is disposed in the pressurized internal volume, the internal compartment defined by a plurality of reinforced planar wall sections, and the internal compartment includes a main body portion that is rectangular in cross-section as taken perpendicular to a centerline of the aircraft.  Also, Hein does not explicitly teach a first aperture through a panel on the fuselage, wherein the air intake of the APU includes an inlet structure mounted to the panel, external of the fuselage. 
Hoag (in the embodiment shown in FIGS. 2-3) teaches an aircraft, comprising an APU mounted in a compartment (20), wherein the compartment is disposed in the pressurized internal volume (22; FIGS. 2-3; Col. 4, lines 4-7; Col. 4, line 66 to Col. 5, line 18). Hoag also teaches the internal compartment defined by a plurality of reinforced planar wall sections, and the internal compartment includes a main body portion that is rectangular in cross-section as taken perpendicular to a centerline of the aircraft (FIGS. 2-3; note: “rectangular” is interpreted in light of applicant’s disclosure, which says that it is “generally rectangular in cross-section, as allowed y the contour of the skin 120.” Applicant’s specification at pg. 6). Also, Hoag teaches a first aperture (54) through a panel (62) on the fuselage, wherein the air intake of the APU includes an inlet structure mounted to the panel, external of the fuselage (FIGS. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Hein such that the compartment is disposed in the pressurized internal volume, and wherein the internal compartment includes planar wall sections and a generally rectangular cross-section, as taught by Hoag, in order to improve spatial efficiency.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Hein such that the first aperture extends through a panel, wherein the air intake includes an air inlet structure mounted to the panel, as taught by Hoag, for structural strength.
The combination of Hein and Hoag does not explicitly teach wherein the compartment maintains substantially the same pressure as the pressure external to the fuselage.
Palomares Mora teaches an aircraft, comprising a fuselage including a compartment (1) configured to house refueling apparatus, and an APU (2) housed in the compartment, wherein the compartment maintains an air pressure substantially equal to the air pressure external to the fuselage (FIG. 1; ¶¶ [0035], [0036], teaching the compartment is sealed air tight from the remainder of the fuselage via firewall (13), and teaching the compartment receives air from external the fuselage via conduit (9); see also applicant’s specification at pg. 3, lines 15-23, saying that the claim language “wherein the compartment maintains an air pressure substantially equal to the air pressure external to the fuselage” means that the compartment is sealed off from the remainder of the fuselage and the compartment is in fluid communication with the exterior of the fuselage).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Hein and Hoag combination such that the compartment maintains an air pressure substantially equal to the air pressure external to the fuselage, as taught by Palomares Mora, in order to provide cooling air to the APU compartment and thus help maintain an acceptable air temperature (see, e.g., Palomares Mora at ¶ [0036]).
Regarding claim 27, the combination of Hein, Hoag, and Palomares Mora teaches wherein the panel is an external service access door, the air intake of the APU extending through the external access door (Hoag at FIGS. 3-4; see also Hein at FIGS. 1-2).
Regarding claim 29, the combination of Hein, Hoag, and Palomares Mora teaches wherein the compartment is configured to withstand a pressure differential of approximately 10 pounds per square inch (Hoag at Col. 4, lines 4-7; Col. 4, line 66 to Col. 5, line 18; FIGS. 2-3).
Regarding claim 30, the combination of Hein, Hoag, and Palomares Mora teaches wherein at least two of the plurality of reinforced planar wall sections are perpendicular (Hoag at FIGS. 2-3).
Regarding claim 31, the combination of Hein, Hoag, and Palomares Mora teaches wherein the air intake includes a plenum connected to the APU, the air intake extending from the inlet external to the fuselage, through the first aperture, to the plenum in the compartment (Hoag at FIGS. 3-4).
Claims 21 is rejected under 35 U.S.C. 103 as obvious over Hein in view of Hoag as applied to claim 1 above, in view of U.S. Patent No. 10,618,661 to Gibbons (“Gibbons”).
Regarding claim 21, the combination of Hein and Hoag teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein the APU is connected to a refueling supply pipe of the aircraft. 
Gibbons teaches an aircraft, wherein the APU is connected to a refueling supply pipe of the aircraft (Col. 8, lines 51-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Hein and Hoag combination such that the APU is connected to a refueling supply pipe of the aircraft, as taught by Gibbons, in order to provide an effective thermal management system (see Gibbons at Summary).
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 16-28 have been considered but are moot in light of the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/Nicholas McFall/Primary Examiner, Art Unit 3644